United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
LaCrosse, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-748
Issued: November 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2009 appellant, through counsel, filed a timely appeal of an October 3,
2008 nonmerit decision of the Office of Workers’ Compensation Programs that denied his
request for reconsideration. Because more than one year has elapsed between the most recent
merit decision dated September 25, 2007 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of the claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without further merit review of the claim under 5 U.S.C. § 8128(a).
On appeal, appellant contends that the hearing representative erroneously found that his
doctor’s restrictions were not persuasive. He also contends errors by the Office in failing to pay
his chiropractic bills and in not forwarding all records to his doctor.

FACTUAL HISTORY
This is the second appeal before the Board. The facts and the law as set forth in the prior
decision are hereby incorporated by reference.1 The relevant facts are briefly set forth below.
Appellant, a distribution clerk, filed three claims for occupational disease from July 7,
1991 through July 20, 1992, which were combined. The Office accepted bilateral epicondylitis
and shoulder and neck sprains. On December 14, 2009 appellant filed an occupational disease
claim that the Office accepted for right shoulder, arm and cervical sprains. The Office accepted
that appellant sustained a recurrence of disability on March 14, 2006.
On September 1, 2006 appellant accepted the employing establishment’s modified-duty
assignment; however, he did not return to work. By letter dated November 30, 2006, the
employing establishment advised that the modified-duty offer was still available. The letter
instructed appellant to report to work immediately upon receipt of the letter. Appellant did not
report to work as scheduled. By letter dated December 6, 2006, the Office informed appellant
that the position offered by the employing establishment was suitable and provided him 30 days
to accept the position or explain his reasons for rejecting the position. The Office notified
appellant of the provisions of 5 U.S.C. § 8106(c)(2) if he failed to accept the position and the
consequences to his receipt of wage-loss compensation. After rejecting appellant’s reasons for
not accepting the position, the Office gave him 15 days to accept the position. Appellant did not
return to work. By decision dated February 2, 2007, the Office terminated appellant’s wage-loss
compensation for failure to accept a suitable job. The decision was affirmed by the hearing
representative in a September 25, 2007 decision.
By letter dated September 23, 2008, appellant requested reconsideration, contending that
the medical evidence of record established that he could not perform the modified-duty job
assignment. He also noted that the Office refused to pay medical care from 1991 through 1999.
Appellant contended that the Office improperly found a conflict of medical opinion evidence in
1995 based on an employing establishment physician. He contended that he did not have
preexisting degenerative arthritis or disc degeneration as noted by the hearing representative.
Appellant contended that he reported for suitable work but the employing establishment refused
to let him report for duty and then took disciplinary action against him. He did not submit any
new evidence.
By decision dated October 3, 2008, the Office denied appellant’s request for
reconsideration without further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
1

Docket No. 04-260 (issued June 15, 2004) (the Board affirmed the Office’s decision that appellant was not
entitled to a schedule award greater than 14 percent impairment to his left upper extremity and 12 percent
impairment to his right upper extremity.
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

2

argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
On appeal appellant made various arguments regarding the merits of his claim. However,
as noted, because more than one year elapsed between the most recent merit decision of
September 25, 2007 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of his claim.6 The only issue before the Board is whether the Office properly denied his
reconsideration request.
Appellant did not make any new argument that the Office erroneously applied or
interpreted a specific point of law; nor did he advance a relevant legal argument not previously
considered by the Office. His arguments contests the hearing representative’s evaluation of the
factual evidence of this case and the nonpayment of certain medical expenses. These matters are
not relevant to the basis of the underlying issue in this case, the termination of his wage-loss
benefits for refusing suitable work. Appellant did not submit any evidence to support his
contention that he reported for work and was refused duty by the employing establishment.
Furthermore, he did not submit any pertinent new and relevant evidence with his request for
reconsideration.
The Board therefore finds that appellant did not meet any of the standards of 20 C.F.R.
§ 10.606(b)(2). Accordingly, the Office properly denied his application for reconsideration
without review of the merits of the claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without merit review of the claim.

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Id. at §§ 501.2(c) and 501.3(d)(2).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 3, 2008 is affirmed.
Issued: November 5, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

